Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the application filed on 09/03/2019.
Quayle Action
This application is in condition for allowance except for the following formal matters: 
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.	The following title is suggested: “Method of modifying a supply voltage to a power amplifier based on estimated number of resource blocks.”
Claim Objections
Claims 1-8, 17, and 18 are objected to because of the following informalities:  	Regarding Claim 1, in line 4, “an amplifier” should read as “the amplifier”;in line 10, “a supply voltage” should read as “the supply voltage”.	Regarding Claim 3, in line 3, “a supply voltage” should read as “the supply voltage”.	Regarding Claim 17, in line 2, “the amplifier” should read as “the power amplifier system”.	Claims 2, 4-8 are objected to as they depend on objected claim 1.	Claim 18 is objected to as it depends on objected claim 17.				
	Appropriate correction is required.

Allowable Subject Matter
Claims 1-8 would be allowable if rewritten to overcome the claim objections made above.	Regarding Claim 1, none of the cited prior art alone or in combination disclose or teach the claimed inventions in which “…generating a coupler signal corresponding to an amplified output signal generated by an amplifier; determining a bandwidth of the amplified output signal based at least in part on the coupler signal; generating a bandwidth voltage corresponding to a number of resource blocks in the amplified output signal, the number of resource blocks calculated based at least in part on the determined bandwidth; and modifying a supply voltage to the amplifier based at least in part on the bandwidth voltage.”.
Claims 9-16, 19, and 20 are allowable.	Regarding Claim 9, none of the cited prior art alone or in combination disclose or teach the claimed inventions in which “…calculating an estimate of a number of resource blocks in a signal passing through the power amplifier system; generating a modification signal corresponding to the estimated number of resource blocks; and modifying a power supply control signal for a DC-DC converter based on the modification signal.”.	Claims 17 and 18 would be allowable if rewritten to overcome the claim objections made above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 		US Patent Application Publication US 2013/0059546 A1 discloses a Radio-Frequency Power amplifier Circuitry With Power Supply Voltage Optimization Capabilities.	US Patent Application Publication US 2014/0162578 A1 discloses a method for controlling the bias voltage for a power amplifier based on Adjacent Channel Leakage Ratio .
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYE-JUNE LEE whose telephone number is (571)270-7726.  The examiner can normally be reached on M-F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 5712721838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JYE-JUNE LEE/Examiner, Art Unit 2838                         


/KYLE J MOODY/Primary Examiner, Art Unit 2838